Citation Nr: 0121083	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  95-42 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1968 and 
from February to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In a June 1997 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, and that new and material evidence 
had been submitted regarding his claim for service connection 
for post-traumatic stress disorder (PTSD).  The Board 
reopened the veteran's claim of entitlement to service 
connection for PTSD, and remanded the matter to the RO for 
further evidentiary development.  


FINDINGS OF FACT

1. A chronic psychiatric disorder was not present in service 
or manifested within one year thereafter, and any current 
psychiatric disorder is not shown to be related to service 
or any incident of service.

2. The evidence does not establish that the veteran currently 
has post-traumatic stress disorder or any other acquired 
psychiatric disorder that can be associated with his 
military service, or any verified incident in service that 
was a stressor.

3. A personality disorder is not a compensable disability 
under applicable law.





CONCLUSION OF LAW
The veteran does not have post-traumatic stress disorder 
which was incurred in or aggravated by, or which can be 
attributed to verified stressors incurred during, his active 
military service. 38 U.S.C.A. §§ 101(24), 106, 1110, 5107 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran has requested service connection PTSD.  Before 
addressing this issue, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  As set forth in detail below, the Board believes that 
the statutory obligations have been met regarding the 
veteran's claim, and the claim may be considered at this 
time. 

II.  Factual Background

Original service records for the veteran's first period of 
service could not be located.  Copies of some of the service 
medical records pertaining to this period associated with the 
claims files are silent with regard to any complaints or 
treatment of a psychiatric disorder.  On a report of medical 
history completed in July 1968, when he was examined for 
separation from service, the veteran checked "yes" as to 
having depression or excessive worry.  

Service medical records associated with the veteran's United 
States Army Reserve service, dated from April 1985 to April 
1988 and from February to May 1991, are of record.  Upon 
examination for enlistment into the U.S. Army Reserve in 
April 1985, a psychiatric abnormality was not reported and 
the veteran was found qualified for enlistment.  Clinical 
entries dated from February to May 1991 reflect treatment for 
"nervous" and anxiety disorders on multiple occasions.  A 
February 1991 psychiatric consultation report indicates that 
the veteran had experienced problems with "nerves", 
including anxiety and mood swings, since his 1968 return from 
Vietnam.  The diagnostic impression was anxiety disorder, not 
otherwise specified, with a need to rule out PTSD.  On a 
report of medical history completed in April 1991, the 
veteran checked "yes" to having depression or excessive 
worry and nervous trouble.  He reported seeking VA medical 
treatment for anxiety due to a nervous condition due to years 
of alcohol abuse.  A May 1991 clinical entry includes an 
assessment of chronic anxiety.

Available service personnel records indicate that the veteran 
served in An Khe, Vietnam, from September 1967 to July 1968.  
The records further indicate that, from February 1991 to May 
1991, he was ordered to active duty in support of Operation 
Desert Shield/Desert Storm, but did not serve in the Persian 
Gulf area.  His military Occupational Specialties (MOS) 
include airborne artillery, cook, and hospital food 
specialist.

VA outpatient records, dated from March 1989 to March 1994, 
reflect complaints of, and treatment for, anxiety, 
generalized anxiety disorder, and nervousness, for which 
Xanax was prescribed.  A December 1989 record includes a 
provisional diagnosis of Xanax habituation.  In June 1991, 
the records show that the veteran complained of anxiety and 
requested a refill for Xanax, and the clinical assessment was 
a need to rule out Xanax dependency.  In July 1991, he 
complained of frequent anxiety attacks. 

In a June 1991 written statement, the veteran described his 
service experiences in Vietnam.  He indicated that he had 
been trained as an artilleryman but was part of a "search 
and destroy brigade" in Vietnam.  He said his job was to 
supply artillerymen with supplies.  The veteran said he 
loaded and unloaded helicopters daily and delivered supplies 
to the front, which he described as a "nerve racking 
assignment".

A July 1991 VA examination report reflected that the veteran 
was a very talkative man, in no apparent distress.  

According to a September 1991 report from A. S. F., M.D., the 
veteran was seen that month for psychotherapy, and reported 
feeling very depressed and empty inside.  The veteran 
described feeling altered states of consciousness that he 
associated with severe past family and military trauma.  He 
felt lonely, and had suicidal ideation with no plans.  The 
veteran's affect was somewhat strange, bizarre, and 
dissociated, but he did not appear grossly psychotic.  The 
clinical impression was that the veteran suffered from 
characterological depression based on childhood traumatic 
experiences; he was noted to have much rage and suicidal 
ideation, but there did not appear to be a suicide plan or 
high suicide risk.  Psychotherapy and medication were 
recommended.   

Vet Center individual and group therapy records, dated from 
January 1992 to October 1997, indicate that the veteran was 
initially seen for medication (Xanax) followup, and had a 
history of anxiety disorder with a need to rule out PTSD.  
His diagnostic problems included dysthymia, depression 
(October 1994) and PTSD symptoms (October 1994 and May 1995).  
A June 1995 record entry indicates that the veteran had an 
abusive childhood and a tough life.    

The veteran underwent VA psychiatric examination in February 
1992.  According to the examination report, the veteran gave 
a history of serving in the Army Airborne Division from July 
1966 to July 1968, and was called to active duty in the 
Desert Storm operation.  He indicated that he submitted a 
claim for service connection for PTSD after he was told at 
the Vet Center that he probably had that illness.  The 
veteran said treatment for acute anxiety at the VA Medical 
Center in New Orleans, Louisiana, included prescribed 
medication.  He reported that his duties in Vietnam included 
delivering supplies on line from a helicopter.  He did not 
like to think or talk about Vietnam, and emphasized the 
noise.  He said that there were constant jet fighters 
breaking the sound barrier, and that the constant noise 
affected his hearing.  The veteran described tension and 
confusion throughout his time in Vietnam.  He reported 
exposure to dead bodies, and emphasized the odor.  According 
to the examination report, the veteran repeatedly returned to 
the bodies, and said,  "there were too many dead bodies 
lying around with a terrible stench."  The veteran was not 
injured.  He was ambushed several times while in Vietnam, and 
felt a great sense of hopelessness, depression, and futility.  

Further, since his return from Operation Desert Storm, the 
veteran worked as a night manager for a food concession in a 
large metropolitan mall.  When not working, he slept, and he 
denied other activities or any involvement with other people.  
He complained of depression, denied sleep problems, and was 
treated by a psychotherapist at the local Vet Center.  The 
veteran denied using alcohol for the past four years.  He had 
an extremely short temper and difficulty with authority 
figures.  He said he had been arrested for assaulting an 
officer and resisting arrest; he denied use of illegal drugs.  
He reported two episodes of flashbacks.  The examiner noted 
that these did not seem to include dissociation, but appeared 
to simply be memories triggered by discussion.  The veteran 
described chronic and fluctuating depression associated with 
crying.  He described having repeatedly thought about 
suicide, by jumping from a window, but had made no attempts.  
He stated he had been married for fifteen years, but divorced 
for some time.  He did not describe intrusive thoughts of 
Vietnam, but reported avoidance of thinking about Vietnam and 
disagreeable affect when pressed to talk about it.  He 
described much detachment and estrangement from other people, 
and anger outbursts, but no startling or hypervigilance.  The 
veteran was the oldest of fourteen children, but was not 
close to his family or interested in his siblings' 
activities.  

On clinical evaluation, the VA examiner reported that, 
although the veteran's mental status examination suggested 
findings compatible with PTSD, it appeared that the traumatic 
events described by the veteran were not sufficiently 
uncommon, nor poignant enough, to be regarded as appropriate 
for PTSD.  The VA examiner stated that the veteran's 
"primary problems" appeared more related to depression and 
personality difficulties.  Moderately severe personality 
disorder, with anxiety and depression, was noted.    

In a May 1992 statement, the veteran maintained that he had 
PTSD and a severe hearing loss due to active military 
service.

In a July 1992 statement, the veteran said he claimed service 
connection for PTSD, incurred in Vietnam in 1967 and 1968 and 
aggravated by his return to active duty in Desert Storm.  
According to the veteran, his symptomatology included acute 
anxiety attacks, for which he had self-medicated with 
alcohol; he stated he had recently learned the nature of his 
disorder.  He currently took prescribed medication, and 
received VA and Vet Center counseling 

A December 1992 VA outpatient record noted PTSD, with Xanax 
prescribed.  The veteran was described as "doing well", and 
it was noted that he enjoyed playing music.

In May and October 1994 written statements, the veteran 
described his stressful events in service.  He indicated 
that, at the end of basic training, his platoon sergeant had 
said he was a natural born leader but could not be 
recommended for promotion because he was an African American, 
for which the sergeant used an offensive epithet.  The 
veteran said that was one of the worse blows he had 
experienced in his life, but he did not report the incident.  
In Vietnam, the veteran said he was part of the 3rd 
Battalion, 503rd, 173 Airborne Brigade and exposed to grenade 
attacks when he landed in "[G]uin-[H]uan".  He said that, 
in December 1967, enemy soldiers trapped him.  He later 
learned a close colleague of his was shot twice in the back 
of his head.  The veteran flew constant return routes and 
described deafening noise.  Post service, he said he had been 
incarcerated three times.

According to an October 1994 treatment summary, prepared by a 
Denver Vet Center counselor and social worker, the veteran 
initially sought treatment in January 1992.  His symptoms 
included high anxiety, depression, and deep feelings of 
social isolation and suicide ideation.  The veteran reported 
that he was raised in an abusive and chaotic home.  In 
Vietnam, he was assigned to supplying artillery batteries 
with food and supplies.  He was repeatedly exposed to 
traumatic situations and experienced extreme stress, when the 
helicopter in which he rode to deliver the supplies was 
exposed to enemy fire.  In Vietnam, the veteran experienced 
constant depression, despair, confusion, anger, and feelings 
of helplessness.  He was exposed to many dead bodies and said 
that, during the last half of his tour, his best friend was 
shot twice in the head.  The veteran witnessed vultures 
picking at the dead bodies of enemy soldiers.  It was further 
noted that March 1992 psychological test findings were 
consistent with high combat stress and pointed to diagnoses 
of PTSD and "technical" PTSD.  Additionally, medical 
records indicated that the veteran quit using alcohol in 
1988, although his anxiety and nervousness increased.  The 
veteran was socially isolated and easily emotionally 
overwhelmed.  He experienced panic attacks from August 1988 
to January 1989, precipitated by noises, stress, and crowded 
places, and treated with Xanax.  The veteran's treatment 
included individual and group therapy and prescribed 
medication.

In an August 1995 joint statement, a Denver Vet Center 
psychotherapist and R.T.W., M.D., a VA psychiatrist, noted 
that the veteran continued to attend weekly individual 
psychotherapy, and took prescribed medication.  The VA 
psychiatrist and the psychotherapist "strongly" disagreed 
with Dr. A. S. F.'s opinion that the veteran's "condition" 
was due to trauma from childhood experiences.  They said 
that, while there was some childhood trauma in the veteran's 
case that, perhaps, sensitized him to wartime events, "his 
Vietnam experiences alone were more than sufficient to have 
resulted in the current symptoms of PTSD, depression, and 
anxiety."  The Axis I diagnoses included chronic PTSD, 
recurrent depressive disorder without full interepisode 
recovery, in partial remission, and generalized anxiety 
disorder, with stressors consisting of exposure to war. 

At his August 1995 personal hearing at the RO, the veteran 
described his stressful events in service, that included 
exposure to combat fire while delivering supplies and rations 
by helicopter to ground troops, and many dead bodies, 
including some attacked by vultures.  His camp in Qui Nhon 
was infiltrated and attacked by enemy soldiers in mid-day.  
At that time, his unit was the 3rd Brigade, 503rd, 107th 
Airborne.  He further testified that anti-war demonstrators 
protested at his plane when he returned to the United States.  
The veteran said he had first sought psychiatric treatment in 
the early 1980s from a private physician who diagnosed acute 
anxiety, but that those records were unavailable.  He stated 
that he experienced anxiety and social isolation, and worked 
as a maintenance supervisor for an investment corporation.   

In a lengthy September 1996 written statement, the veteran 
reported frequent exposure to mortar attacks in Vietnam and 
said that a Captain Jones was killed when he led Company "C' 
against the enemy.  He reported exposure to enemy fire in Tuy 
Hoa, Pleiku, and Con Toon and said one of his best friends 
was killed by enemy fire.  He witnessed dead bodies thrown 
from helicopters and saw dead bodies piled on the ground.  
The veteran reported enemy attacks at an airport during the 
Tet Offensive.  In a stressor questionnaire received at the 
RO in September 1997, the veteran reported exposure to 
repeated surprise enemy attacks in Pleiku and Quin Houn, at 
the airport in Saigon, and during the Tet Offensive in Pleiku 
and Con Toon.  He was assigned to Company D, 3rd Battalion, 
503rd Regiment, 503rd Brigade, 173rd Airborne Division, 82nd 
Airborne Artillery.  He indicated that he witnessed the death 
of unnamed American soldiers, in November 1967, who were in 
Company C, and that, in December 1967, the his close friend 
Private Calhoun was killed in action in Bon Son and, in 
approximately August 1970 and that his best friend, Phillip 
Wimberly, assigned to Company D, committed suicide.

In a March 1998 response to the RO's request for verification 
of the veteran's alleged stressors in service, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly known as the U.S. Army and Joint Services 
Environmental Support Group) reported that a unit history for 
the 3rd Battalion, 503rd Infantry, documents its involvement 
in several combat operations from November 1967 to January 
1968.  Records from the First Field Force Vietnam, for the 
periods ending January 31, 1968, and April 30, 1968, document 
attacks in Pleiku, Bong Son, Qui Nhon and Tuy Hoa.  A 
Casualty Detail Report verified that a Captain Larry W. Jones 
was killed in action on March 21, 1968, but other available 
records document that Private First Class (PFC) Andrew T. 
Calhoun, attached to the 173rd Airborne Brigade (173rd Abn 
Bde) was wounded in action on March 16, 1968, not killed, as 
stated by the veteran.  1968 Morning Reports submitted by the 
3rd Bn, 503rd Inf., verify that PFC Phillip L. Wimbley was 
assigned to Company A, 3rd Bn, 503rd Inf. and that, in July 
1968, he was transferred for treatment of malaria, returned 
to his unit later in the month and left Vietnam in September 
1968, but do not list PFC Wimbley as deceased.

Pursuant to the Board's June 1997 remand, the veteran 
underwent VA psychiatric examination by two psychiatrists who 
separately examined the veteran and then conducted a joint 
interview.  A VA psychiatrist initially examined the veteran 
in March 1999 and noted in the examination report that the 
veteran's claims file was available for review.  

According to the examination report, the veteran worked at 
Denver International Airport as a transfer agent for the past 
year and was last examined by VA in 1992.  He complained of a 
long history of anxiety, dating to the early 1980s, and 
difficulty with flashbacks.  The veteran was particularly 
bothered by blue flashing lights, said the examiner's office 
reminded him of Puff the Magic Dragon and said that, had it 
been dark, he would not have entered the psychiatrist's 
office.  The veteran did not drive at night because of 
anxiety attacks from the lights.  He took Xanax for anxiety 
attacks that occurred daily.  The veteran was in treatment 
since the 1980s, when a VA physician initially prescribed 
Xanax, although he sought treatment for anxiety before that 
from a private physician, and Xanax was prescribed again in 
1991.  The veteran has been continuously treated by Dr. W. 
since 1991 or 1992; he did not like noise or crowds, and was 
described as a performer.  He disliked lightning and thunder, 
and had problems with flashing lights and explosions.  He 
worried about his health and what he was exposed to in 
Vietnam.  His work at the airport, as a transfer agent, was 
in a crowded situation.  Prior to that, he worked for a year, 
before leaving a job because he was asked to learn a new 
route and had to float, which increased his anxiety.  He 
worked at a temporary agency, as a property supervisor (1993 
to 1996), at a 7-11 (October 1992 to October 1993), and as an 
assistant manger at a food court store (1991 to 1992).  
Before service in Desert Storm, the veteran had owned a 
restaurant in New Orleans that he had just opened and had to 
close when he went into service in 1991.  He worked in the 
catering business for eight years in New Orleans, from 
approximately 1982 to 1990.  He attended college, and needed 
thirty-six hours to complete his degree in broadcast 
journalism.  He worked as a broadcast journalist for about 
three years, until 1983, but said it was a very competitive 
world and he first saw a physician at about that time. 

According to an Addendum to the report, prepared in May 1999, 
both VA psychiatrists met with the veteran to clarify his 
presentation of material and the diagnosis.  The veteran 
cooperated during the interview.  The veteran described his 
stressor in Vietnam as one in which "a white guy was taking 
potshots at [b]lacks" that occurred in Pleiku, when a man 
went crazy and shot another soldier in the foot, but the 
veteran did not think the man was prosecuted.  The man 
subsequently apologized to the veteran for what he did.  The 
veteran described a fair amount of racial tension in the 
unit, but not everybody hated the veteran.  He was a supply 
sergeant and had a considerable amount of power in the unit 
over items others needed.  A second stressor was flying in a 
Chinook and being brought up to the front.  Helicopter pilots 
told the veteran that they flew so high to stay above the 
mortar rounds.  A third stressor was when he had to sleep in 
a graveyard and saw a human finger sticking out from the 
soil.  Another stressor the veteran described was driving 
between Pleiku and Con Son and seeing two dead enemy bodies 
on the side of the road that were attacked by vultures.  The 
veteran also reported a stressor when Captain Adams broke 
down and cried when he learned that a white noncommissioned 
officer, just out of school, took his platoon up a mountain 
and it was nearly wiped out.  

The VA psychiatrists tried to determine the first onset of 
the veteran's psychiatric difficulty.  It appeared to the 
examiners that the veteran initially sought treatment in the 
early 1980s, due to a fight with police.  It was noted that 
part of the veteran's painful wounds had to do with racial 
discrimination in the military.  He described an experience 
during basic training (described above in this decision) when 
his drill instructor commended his leadership and ability but 
said he could not be promoted because he was an African 
American.  Although other soldiers to whom he related the 
incident were similarly upset, the veteran did not report it 
because he said he was only nineteen years old.  He reported 
getting into fights in the military and got into a fight two 
days after discharge in 1968.  The veteran said talking with 
the psychiatrists depressed him, but he denied missing time 
from work.  

On examination, the veteran was neatly dressed, and spoke in 
a goal directed fashion.  His affects were fully ranged and 
appropriate to content, with no soft signs of psychosis and 
no delusional or hallucinatory experiences.  When talking 
about Vietnam, the volume of his voice increased and he 
nearly shouted.  The veteran was reported to be quite 
articulate.  There was no suicidal or homicidal ideation.  
Judgment was adequate and memory was intact.

The VA psychiatrist concluded that the veteran had stressors 
that might qualify him for a diagnosis of PTSD.  During the 
first interview, the veteran did not care to talk about these 
things as much as did during the second interview.  He had a 
very dramatic presentation of his material, and some of the 
affective links were missing.  The VA psychiatrist noted that 
the veteran suffered a lot of racial discrimination and dealt 
with it at different times in his life by physical fighting, 
even prior to his military experience.  It was also clear, 
according to the examiner, that the veteran's fighting led to 
initial treatment, both shortly after his return from Vietnam 
and in the early 1980s.  In the VA psychiatrist's opinion, 
the veteran did not have PTSD "because these do not reach 
the level of diagnosis."  According to the specialist, 
although the veteran was treated for an anxiety disorder, 
this was much less well described during the second 
interview.  The veteran presented certain material about his 
difficulty with crowds inconsistently, as well as the amount 
of interference that he got from intrusive memories and the 
amount of withdrawal that he faced; for instance, the veteran 
did not miss much work.  In the VA psychiatrist's opinion, 
the veteran suffered from a personality disorder, not 
otherwise specified, with fighting as a prominent feature of 
this condtion.  The veteran had experienced trouble with 
alcohol abuse in the past that was currently in remission.  
The Axis I diagnosis was alcohol abuse, in remission and, at 
Axis II, personality disorder, not otherwise specified, was 
diagnosed.

Also in March 1999, the veteran was examined by a second VA 
psychiatrist--the same physician who had examined him in 
February 1992.  The examination report indicates that the 
claims folder was reviewed at the time of the recent 
examination.  The examiner referenced the veteran's May 1994 
and September 1996 stressor statements that described several 
enemy attacks during the Tet Offensive.  The report notes 
that, in February 1991, an anxiety disorder was diagnosed; 
that, in a February 1991 psychiatric consultation, the 
diagnosis was anxiety disorder with a need to rule out PTSD; 
and, in February 1992, there was evidence of symptoms 
strongly suggestive of PTSD, but the stressor evidence was 
considered insufficient, and anxiety disorder, dysthymic 
disorder, and personality disorder were diagnosed.  

Further, the report notes that the veteran continued to have 
symptoms of depression with suicidal thoughts.  He bought a 
gun but his therapist told him to get rid of it, which he 
did.  He was fairly continually angry and irritable, and felt 
alienated from people.  He had flashbacks of Vietnam, but 
could not find an explanation of what set them off and said 
"things that are totally unrelated to Vietnam".  He 
reported feeling nervous and anxious, had daily anxiety 
attacks, and took Xanax.  The veteran had sleep difficulty 
and crying episodes.  Since 1991, he had been treated by Dr. 
W., whom he saw about every two months, and another 
professional provided psychotherapy every three or four 
weeks.  He denied drug use and alcohol abuse, and described 
fluctuating anxiety symptoms that did not appear related to 
his PTSD symptoms or his military service.  The examiner 
could not delineate when they began, but the severity seemed 
to have remained about the same for ten years.  For the past 
year, the veteran worked as a transfer agent at the Denver 
International Airport, described the atmosphere as 
depressing, and did not like crowds but liked his job.  The 
veteran had difficulty talking about his symptoms and his 
feelings.  He described himself as a musician who played the 
electric piano, and for five years had belonged to a social 
club that provided musical entertainment at a Children's 
Hospital.

On clinical evaluation, the veteran was well spoken, with a 
booming baritone voice.  He was quite circumstantial, 
argumentative, and irritable.  His affect was constricted.  
He maintained fair-to-good eye contact, wore casual clothes, 
and was very voluble.  He was oriented.  The examiner noted 
that the veteran appeared to make little effort with the 
formal aspects of the mental status examination, was 
uncooperative, and tried to make things difficult.  The 
results of the mental status examination were compared to the 
1992 examination findings, when the same questions had been 
asked.

According to a May 1999 examination report, prepared by the 
second VA psychiatric examiner, the veteran was angry and 
felt the second VA examiner had "lied" in an earlier 
examination.  A joint psychiatric examination ensued.  During 
the interview, the first VA psychiatric examiner interviewed 
the veteran, and the second specialist sat in and took notes 
but did not question the veteran.  The veteran was noted as 
more relaxed and conversational with the first psychiatrist 
than in the initial examination.  The focus was on the 
veteran's stressors in service, detailed above.  With the 
exception of seeing some bodies attacked by vultures and an 
incident in a Chinook helicopter, the veteran's stressors 
emphasized an underlying racial tension that blew up into 
angry confrontations.  The veteran was quite articulate and 
seemed fully cooperative, but was not anxious.  There was no 
pressured speech, and he became animated when he talked about 
his anger and getting into angry confrontations.  The Axis I 
diagnosis included alcohol abuse in remission and dysthymic 
disorder.

It was the opinion of both VA psychiatrists that the 
veteran's primary diagnosis was a personality disorder.  The 
second VA psychiatrist felt there might well be some 
dysthymic disorder related to the personality disorder, so 
that the veteran experienced depressive symptoms and even 
anxiety, but both examiners agreed that the personality 
disorder was the primary diagnosis.  

In a lengthy September 1999 written statement, the veteran 
reported severe, chronic PTSD, with symptoms that included 
guilt, nightmares, intrusive thoughts (at times violent and 
suicidal), chronic insomnia, frequent flashbacks, impaired 
concentration, anger/irritability, fatigue, memory 
deficiencies, relationship problems, social problems, 
anxiety, and panic attacks and social problems.  He 
reiterated that his duties in service involved flying to 
different battery positions to deliver supplies.  He again 
described stressful events, as set forth above, that he said 
were emotionally and psychologically traumatic, such as when 
he learned from helicopter pilots that black puffs of smoke 
below the helicopter were enemy mortars, and when one of his 
comrades was shot in the back of the head. 

In a September 1999 statement, Dr. R.T.W. said he had treated 
the veteran at the Vet Center since the early 1990's.  Using 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994) 
(DSM-IV), Dr. R.T.W. assessed, at Axis I, chronic PTSD and 
panic disorder, with stressors consisting of exposure to war.

According to an October 1999 VA PTSD Day Hospital Group 
Therapy and Rehab. Program progress note, the veteran 
participated in the group therapy discussion.

III.  Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Service connection may also be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993). 

Under basic principles relating to service connection, a 
personality disorder is considered to be of preservice 
origin, and personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  The 
law is clear that a personality disorder is not a disability 
for which service connection may be granted for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  
See Winn v. Brown, 8 Vet.App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding 
that "38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid exercise of the authority granted to the 
Secretary of Veterans Affairs").  See also Beno v. Principi, 
3 Vet. App. 439, 441 (1992).

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

To digress for a moment, the Board observes that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), VA had a duty to assist only those 
claimants who had established well-grounded claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims issued a decision holding that VA was not permitted to 
assist a claimant in developing a claim that was not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order).

As briefly mentioned above, the law has changed during the 
pendency of this appeal, and the Veterans Claims Assistance 
Act of 2000 establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for service connection for PTSD, 
the Board has reviewed the veteran's claim in light of the 
VCAA and concludes that the RO did not fully comply with the 
new notification requirements at the time the veteran's claim 
was filed.  Specifically, the veteran and his representative 
were not explicitly advised, at the time the claim was 
received, of any additional evidence required for it to be 
substantiated, and the RO did not identify which evidence 
would be obtained by VA and which was the claimant's 
responsibility.

The Board notes, however, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the RO's statements and supplemental statements of 
the case clarified what evidence would be required to 
establish service connection.  The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. 
Reg. 49,747 (1992).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  The VA psychiatric compensation 
examinations performed in July 1992 and March and May 1999, 
that are described above, satisfied this obligation.  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim of 
entitlement to service connection for PTSD.

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in DSM-IV.  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2000).  The 
evidence required to support the occurrence of an inservice 
stressor varies "depending on whether or not the veteran was 
'engaged in combat with the enemy'. . . . Where . . . VA 
determines that the veteran did not engage in combat with the 
enemy . . . the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.   
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to that 
prisoner-of- war experience, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor. 

38 U.S.C.A. § 1154(b) (West 1991); 64 Fed. Reg. 32,807 (June 
18, 1999) codified at 38 C.F.R. § 3.304(f) (effective March 
7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the court 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, 
supra, appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999).

Notwithstanding the above, in considering the veteran's claim 
of entitlement to service connection for PTSD received in 
1992, the Board will apply the version of the regulation most 
favorable to him. 

The veteran has contended that service connection should be 
granted for PTSD, and has indicated that he was in combat 
during his first period of service in Vietnam and that his 
second period of service, during Operation Desert Storm, 
aggravated his psychiatric disorder.  The evidence provided 
by the veteran's available military records and his oral 
testimony and written statements describe several combat-
related stressors.  The evidence received from USASCRUR 
confirmed that the 3rd Battalion, 503rd Infantry, was involved 
in several combat operations from November 1967 to January 
1968 and through April 1968, and that, in March 1968, Captain 
Jones was killed, PFC Calhoun was wounded but not killed, and 
PFC Wimbley was treated for malaria and left Vietnam in 
September 1968 (but did not commit suicide).  The Court of 
Appeals for Veterans Claims has held that every detail of an 
asserted stressor need not be corroborated in order for it to 
be considered properly verified.  Rather, the evidence should 
reveal a version of events that, when viewed most favorably 
to the veteran, supports his account.  See Suozzi v. Brown, 
10 Vet. App. at 310-311.

The evidence of record confirms two of the stressors 
described by the veteran: exposure to mortar and rocket fire 
and the death of Captain Jones.  In light of the veteran's 
military occupational specialties (airborne artillery and 
cook), and in light of the fact that it is more likely than 
not that he participated in combat, it appears that the 
evidence reveals a version of events, when viewed most 
favorably to the veteran, that supports his account of the 
stressors.  As an airborne artillery person (and supply 
sergeant, according to his statements), the landing zones to 
which he was assigned were very possibly subjected to mortar 
attacks and involved him in combat, as noted by USASCRUR for 
the periods ending January 1968 and April 1968, and attacks 
were documented in Pleiku, Bong Son, Qui Nhon and Tuy Hoa.  
The veteran's MOS would not have necessarily precluded him 
from participating in combat and protected him from combat-
related events, i.e., attacks, firefights, mortar and rocket 
fire, and witnessing the deaths of fellow or enemy soldiers.  
Accordingly, the Board would concede that the veteran was 
engaged in combat, and that at least two of the alleged 
stressors occurred as claimed.  38 C.F.R. § 3.304(f).

However, service connection for PTSD also requires medical 
evidence establishing a diagnosis of the condition and a 
link, established by medial evidence, between current 
symptomatology and the claimed in-service stressor.  Id.  The 
veteran has failed to provide evidence of a current diagnosis 
of PTSD linked to verified in-service stressors.

The evidence shows that the veteran's psychiatric 
symptomatology has been variously diagnosed as a 
characterological disorder by Dr. A. S. F. in September 1991, 
as a personality disorder by VA examiners in February 1992 
and May 1999, and as PTSD by a psychiatrist and 
psychotherapist at the Vet Center in August 1995 and 
September 1999.

The veteran's service medical records do not reflect any 
complaints or findings regarding a psychiatric condition 
until he was examined for separation in 1968, when he checked 
"yes" to having depression.  However, when he was examined 
for enlistment in the U.S. Army Reserve in 1985, a 
psychiatric abnormality was not found on examination and the 
veteran was found qualified for enlistment.  According to the 
evidence of record, starting in 1989, the veteran was treated 
for anxiety and nervous disorders, with medication 
prescribed.  During his second period of service, in February 
1991, a psychiatric consultation report indicates that he 
experienced anxiety and mood swings since his return from 
Vietnam, but the diagnostic impression was anxiety disorder, 
not otherwise specified, with a need to rule out PTSD.   

The evidence further indicates that, in September 1991, Dr. 
A.S.F. diagnosed characterological depression, based on 
childhood traumatic experiences.  In February 1992, a VA 
examiner said the examination suggested findings compatible 
with PTSD, but the traumatic events described by the veteran 
were not considered sufficiently uncommon or poignant enough 
to be regarded appropriate for PTSD.  The VA examiner opined 
that the veteran's "primary problems" appeared more related 
to depression and personality difficulties, and a moderately 
severe personality disorder with anxiety and depression was 
diagnosed.  

Although, in an October 1994 Vet Center treatment summary, 
1992 psychological test results were reported as consistent 
with findings of PTSD and, in an August 1995 statement, the 
veteran's treating psychotherapist and psychiatrist indicated 
strong disagreement with Dr. A.S.F. and diagnosed chronic 
PTSD, this diagnosis was based upon a history provided by the 
veteran.  An opinion regarding the etiology of the underlying 
condition is no better than the facts alleged by the veteran 
and, when unenhanced by any additional medical comment, does 
not constitute competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); see also Dolan v. Brown, 9 Vet. App. 
358, 363 (1996).

More persuasive, in the Board's opinion, are the lengthy and 
comprehensive 1999 VA examination reports of the two 
psychiatrists who reviewed the veteran's entire claims file, 
separately interviewed the veteran, and then conducted a 
joint interview.  According to findings of the March 1999 
separate and May 1999 joint psychiatric examination reports, 
with the exception of seeing some bodies attacked by vultures 
and an incident in a Chinook helicopter, the veteran's 
inservice stressors were noted to emphasize an underlying 
racial tension that blew up into angry confrontations.  It 
was further noted that the veteran initially sought 
psychiatric treatment in the early 1980s after a fight with 
police.  In the VA psychiatrists' opinions, the veteran's 
primary diagnosis was a personality disorder.   

In support of his assertions that service connection for PTSD 
is warranted, the veteran points to the August 1995 and 
September 1999 statements from Dr. R.T.W., to the effect that 
the veteran's Vietnam experiences caused his PTSD 
symptomatology and, according to DSM-IV, the veteran had 
chronic PTSD and panic disorder, due to exposure to war.  
However, in the Board's view, such opinions do not support 
the veteran's claim. 

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although, on an initial review, Dr. R.T.W.'s 1995 and 1999 
opinions appear to support the veteran's claim, a close 
reading shows that they do not.  The psychiatrist did not 
review the veteran's service or medical records, nor did the 
doctor factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
The Court has held that the Board correctly rejected a 
medical opinion where "the conclusion reached by the 
physician [was] clearly based on the history provided by the 
veteran."  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
"[The] Board [is] not bound to accept opinions of two 
physicians who made diagnoses of PTSD...almost 20 years 
following appellant's separation from service and who 
necessarily relied on history related by appellant."  Id. at 
460-461; Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
presumption of credibility of the evidence does not arise 
where the examining physician relied upon the appellant's 
account of his medical history and service background... [and] 
"[a]n opinion based upon an inaccurate factual premise has 
no probative value."  Reonal v. Brown, 5 Vet. App. at 461.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992). 

Since the record reflects that Dr. R.T.W.'s 1995 and 1999 
opinions, diagnosing PTSD, were based on an incomplete 
history, without review of the veteran's medical records or 
verified in-service stressors, they are of minimal probative 
weight and, thus, do little to support the veteran's claim.  
More convincing are the 1999 opinions provided by two VA 
psychiatric examiners who reviewed the entire claims file, 
including the verified stressors provided by USASCRUR.  In 
fact, in their May 1999 joint report, the VA psychiatrists 
noted that, with the exception of seeing some bodies attacked 
by vultures and an incident in a Chinook helicopter, the 
veteran's stressor complaints emphasized an underlying racial 
tension that blew up into angry confrontations.  The VA 
psychiatrists concluded that the veteran had a personality 
disorder.

As set forth above, the Board notes that personality 
disorders are not considered to be diseases or injuries 
within the meaning of veteran's benefits legislation, and 
therefore, are not eligible for service connection.  38 
C.F.R. § 3.303(c).

Accordingly, upon review of the entire record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD and, as it 
has not been shown that the veteran's psychiatric disorder is 
related to an incident of service, service connection for 
PTSD must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304. 

The Board has considered the doctrine of the benefit of the 
doubt, both pre- and post-VCAA, but the evidence is not so 
evenly balanced as to raise a reasonable doubt in this case.  
38 U.S.C.A. § 5107(b) (old and new versions).


ORDER

Service connection for post-traumatic stress disorder is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

